Citation Nr: 0108400	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  95-14 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for paracervical strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from April 1988 to May 
1990.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of September 1994 from 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to an increased evaluation for the veteran's cervical spine 
disorder.  By remand of October 1998, the Board sought to 
satisfy due process requirements as well as to accomplish 
additional development of the evidence.


FINDINGS OF FACT

The veteran's paracervical strain disability is manifested 
primarily by neck and bilateral upper extremity pain, 
numbness, and weakness by history with no objective findings 
of pain, weakened motion, excessive fatigability, or 
incoordination.  


CONCLUSION OF LAW

The criteria for a rating evaluation in excess of 10 percent 
for paracervical strain have not been met.  38 U.S.C.A. 
§ 1155, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107) (West 1991 & Supp. 
2000); 38 C.F.R. Part 4, Diagnostic Codes 5290, 5293 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially claims that he should be entitled to 
a disability rating in excess of what is currently assigned 
for his paracervical strain disability.  It has also been 
contended that the residuals of the veteran's service-
connected cervical strain have resulted in functional loss, 
as well as impairment due to pain.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule) 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. Part 4 (2000).  The 
evaluation of the same disability or manifestations under 
different diagnoses is to be avoided; rather, the veteran's 
disability will be rated under the diagnostic code which 
allows the highest possible evaluation for the clinical 
findings shown on objective examination.  38 C.F.R. § 4.14 
(2000).  The Rating Schedule provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2000);  
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2000).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2000).  
Under 38 C.F.R. § 4.40 (2000), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) expounded on the necessary evidence required 
for a full evaluation of orthopedic disabilities.  In this 
case, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  However, the Board 
notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).   

Service connection was initially granted in December 1990 for 
"residuals of paracervical strain" subsequent to the 
veteran's claim for benefits received by VA in June 1990.  A 
10 percent evaluation was assigned pursuant to Diagnostic 
Code 5290 of VA's Rating Schedule.  38 C.F.R. Part 4.  See 
also 38 C.F.R. § 4.71a (2000).  The veteran was notified of 
the decision in January 1991 and did not perfect an appeal to 
that decision.  Subsequently, in September 1994, the RO 
denied the veteran's May 1994 claim for an increased rating.  
The veteran perfected an appeal to the September 1994 
decision.  In October 1998, the Board, by remand, sought to 
develop additional evidence.  The 10 percent rating assigned 
in December 1990 has remained in effect since that time.  

A review of the service medical records reveals that the 
veteran was treated for complaints of headaches and 
persistent neck pain following an April 1989 motor vehicle 
accident.  He was found to be disabled from further duty in 
an April 1990 Medical Board determination which diagnosed 
chronic paracervical strain.

The veteran was provided a VA examination in September 1990.  
Range of motion of the neck was noted to be 85 degrees, left 
and right lateral turning; 50 degrees flexion; and 30 degrees 
extension.  Minimal tenderness to palpation was indicated, 
and no spasm was noted.  Additionally, X-ray findings from 
September 1990 showed a normal cervical spine.  

A January 1992 VA outpatient record shows that the veteran 
complained of being unable to sleep due to neck pain and 
headaches.  The diagnosis was cervical neck injury with 
sequela.  

Private treatment records associated with the evidence shows 
treatment for complaints of neck pain, headaches and back 
pain in May 1994.  The veteran's neck pain was described as 
radiating into his right upper extremity, with occasional 
numbness in the right upper extremity.  The veteran was noted 
to have symptoms of numbness and tingling in the right upper 
extremity suggestive of carpal tunnel syndrome, as noted in 
August 1994, but a November 1994 follow-up, after nerve 
conduction studies were performed, suggested that the problem 
was orthopedic rather than neurological in nature.  It 
remained unclear whether the right arm symptoms were related 
to the cervical spine problems.

A VA neurosurgical clinic progress note, dated in May 1996, 
shows that both "MRI" [magnetic resonance imaging] and 
"EMG" [electromyograph] testing results were noted to be 
normal.  Another VA neurosurgical clinic progress note, dated 
in November 1997, indicates that chronic neck and low back 
pain was diagnosed.  

Review of the record also reveals that the veteran was 
afforded a VA examination in July 1998.  The veteran alleged 
that he currently suffered from stiffness but that he was not 
really being treated.  He also mentioned that he experienced 
constant numbness and pain down the front of his shoulder 
down into his 4th and 5th fingers of his right hand.  He also 
described paresthesias.  Cervical spine range of motion was 
reported as 35 degrees of flexion, 45 degrees of extension, 
bilateral lateral movement of 30 degrees, left rotation to 50 
degrees, and right rotation to 45 degrees.  Rotational 
movement was noted by the veteran to cause pain in the right 
occiput region.  No postural abnormalities were noted.  
Musculature of the back was reported as normal.  Neurologic 
abnormalities were noted to include paresthesias in the 4th 
and 5th finger.  The diagnoses included paresthesias in the 
4th and 5th finger and cervical spine decreased range of 
motion.  

Review of the record also reveals that the veteran was, 
pursuant to the above-mentioned October 1998 Board remand, 
afforded VA examinations in December 1998.  The report of 
orthopedic examination shows that the veteran indicated that 
he presently worked in a factory type job doing manual labor 
and that he had been involved in an accident sometime in 1996 
which apparently exacerbated some of his cervical-related 
symptoms, such as neck, suboccipital head, and bilateral 
upper extremity pain.  Cervical spine range of motion 
findings were reported as:  30 degrees of flexion, 20 degrees 
of extension, bilateral lateral movement of 30 degrees, left 
rotation to 45 degrees, and right rotation to 25 degrees.  
The veteran complained of abnormal sensibility, particularly 
in the right hand; the examiner noted that on examination 
sensory abnormalities were in a nonanatomic distribution.  It 
was also reported that on motor testing the veteran gave way 
frequently and inappropriately concerning his upper 
extremities.  The examiner noted, however, that the veteran 
appeared to have no focal motor weakness.  The diagnosis was 
neck and bilateral upper extremity pain, numbness, and 
weakness by history with an essentially normal 
musculoskeletal examination with the exception of the 
restriction of motion.  

The examiner commented that there were no objective findings 
of pain, weakened motion, excessive fatigability, or 
incoordination.  The examiner also commented that, concerning 
the documented range of motion findings, much of the 
restriction was voluntary in nature, although it was added by 
the examiner that he could not prove this.  The examiner 
additionally opined, regarding whether pain could 
significantly limit the veteran's functional ability during 
flare-ups, that he suspected this to be true although he 
added that there was no obvious reason for the veteran's 
symptoms on either physical examination or routine X-rays.  
Furthermore, the examiner noted that while it was possible 
that a disorder attributable to the cervical spine could 
manifest itself to the right upper extremity, in the 
veteran's case, no radicular findings were found to allow one 
to be sure that the veteran's indicated symptoms could be 
attributed to an objective finding.  To this, the examiner 
added that no objective finding was found.  The examiner 
concluded by indicating that it was his opinion that no 
significant musculoskeletal reason for the veteran's 
complaints was shown.  

The report of a VA neurologic examination, also dated in 
December 1998, shows that the veteran's neck showed full 
range of motion on examination and that the veteran also 
demonstrated normal shoulder shrug.  No tenderness of the 
neck was shown on palpation.  Cerebellar testing was 
described as normal.  It was noted that the veteran 
complained of right wrist discomfort with movement which he 
noted radiated up into his right arm.  Sensory testing showed 
normal pinprick, light touch, vibration, and position sense 
of both upper and lower extremities.  The diagnosis was 
normal neurological evaluation.  The examiner further 
mentioned that even though the veteran complained of right 
upper extremity discomfort, especially at the wrist, when he 
was challenged with flexion or extension of the right wrist 
no neurological deficits were found.  Additionally, the 
examiner noted that the veteran showed no neurological signs 
that he had any type of neuropathy of the upper or lower 
extremity.  Normal MRI evaluation accomplished in February 
1993 was noted, as was normal EMG (most recently in August 
1998) and "NCV" [nerve conduction velocity] testing of the 
upper extremities.  

As pointed out above, the veteran's cervical spine disability 
has been rated under the criteria set out in Diagnostic Code 
5290, where slight limitation of motion of the cervical 
segment of the spine warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate limitation of motion.  A 
30 percent evaluation is assigned for severe limitation of 
motion.  38 C.F.R. Part 4, Diagnostic Code 5290 (2000).

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" are not defined in 
the VA's Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2000).  In evaluating the veteran's musculoskeletal 
impairments, the Board is cognizant of its responsibilities 
under the Rating Schedule.  38 C.F.R. § 4.71 et seq. (2000).

Additionally, under Diagnostic Code 5293, according to the 
applicable criteria, a 10 percent evaluation is warranted for 
mild intervertebral disc syndrome, a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks, a 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, and a 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, Diagnostic Code 5293 (2000).

To summarize, the veteran has asserted that his service-
connected cervical spine disability causes him to experience 
functional loss and impairment due to pain.  His statements 
describing these symptoms are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence of record.  

The most recent VA examinations conducted in December 1998, 
discussed above, together with the remainder of the 
substantial amount of medical evidence of record, both VA and 
private, while showing findings reflective of cervical spine 
limitation of motion, does not provide a showing, in the 
opinion of the Board, of moderate limitation of motion which 
is necessary in this case to rate the veteran's cervical 
disability at a rating in excess of 10 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5290.  In fact, on VA 
orthopedic examination in December 1998 the examiner opined 
that he, while he could not prove it, suspected that the 
veteran's range of motion restriction was "voluntary in 
nature."  Additionally, on VA neurological examination 
conducted in December 1998 the examiner noted that the 
veteran's neck showed full range of motion.  

Further, as review of the medical evidence does not show that 
moderate intervertebral disc syndrome manifested by recurring 
attacks is currently shown, an increased rating pursuant to 
Diagnostic Code 5293 is not for application in this case.  To 
this, the Board again notes that on December 1998 VA 
neurological examination, the examiner opined that 
neurological evaluation was normal.  Therefore, the evidence 
of record is not compatible with a finding of moderate 
intervertebral disc syndrome, with recurring attacks.  Id.

The Board also notes that it has considered for application 
Diagnostic Code 5285, which contemplate residuals of a 
fracture of the vertebrae, but finds it is not for 
application as there is no medical evidence that the veteran 
experienced a compression fracture of the spine in service.

Furthermore, the veteran's complaints of pain are not shown 
to produce any additional functional limitation than is 
contemplated by the 10 percent rating now in effect.  See 38 
C.F.R. § 4.40 (2000); see also DeLuca, supra.  As noted 
above, in December 1998, on VA orthopedic examination, the 
examiner opined that no objective findings of pain, weakened 
motion, excessive fatigability, or incoordination was 
demonstrated.  

In view of the foregoing, therefore, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for his cervical strain 
disability.  This conclusion comes after careful review of 
the entire record, in which the Board finds that the weight 
of the evidence shows that the veteran's paracervical strain 
most closely reflects a 10 percent rating.  As a result, his 
claim for an increased disability rating is denied.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, no potentially 
applicable provision provides a basis for a rating in excess 
of 10 percent for the veteran's paracervical strain 
disability.  


ORDER

Entitlement to a rating in excess of 10 percent for 
paracervical strain is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

